Exhibit 10.1

 

Execution Version

 

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Sixth Amendment to Amended and Restated Credit Agreement (hereinafter
referred to as the “Amendment”) executed as of April 14, 2009 by and among
Clayton Williams Energy, Inc., a Delaware corporation (“CWEI”), Southwest
Royalties, Inc. (successor by merger to CWEI-SWR, Inc.), a Delaware corporation
(“SWR”, and together with CWEI and each of their respective successors and
permitted assigns, the “Borrowers” and each a “Borrower”), Warrior Gas Co., a
Texas corporation (“Warrior”), CWEI Acquisitions, Inc. a Delaware corporation
(“CWEI Acquisitions”), Romere Pass Acquisition L.L.C., a Delaware limited
liability company (“Romere”), CWEI Romere Pass Acquisition Corp., a Delaware
corporation (“Romere Corp”), Blue Heel Company, a Delaware corporation (“Blue
Heel”), and Tex-Hal Partners, Inc., a Delaware corporation (“Tex-Hal,” and
together with Warrior, CWEI Acquisitions, Romere, Romere Corp and Blue Heel and
each of their successors and permitted assigns, the “Guarantors” and each a
“Guarantor”), JPMorgan Chase Bank, N.A. (successor by merger to Bank One, N.A.
(Illinois)), a national banking association (“JPMorgan Chase”), each of the
financial institutions which is a party hereto (as evidenced by the signature
pages to this Amendment) or which may from time to time become a party to the
Agreement pursuant to the provisions of Section 14.3 thereof or any successor or
permitted assignee thereof (hereinafter collectively referred to as “Lenders”,
and individually, “Lender”), JPMorgan Chase, as Administrative Agent (in its
capacity as Administrative Agent and together with its successors in such
capacity, “Administrative Agent”).  Capitalized terms used but not defined in
this Amendment have the meanings assigned to such terms in that certain Amended
and Restated Credit Agreement dated as of May 21, 2004, by and among Borrowers,
Guarantors, Administrative Agent and Lenders (as amended, supplemented or
otherwise modified from time to time, the “Agreement”).

 

WITNESSETH:

 

WHEREAS, the Borrowers and the Guarantors have requested, among other things,
that the Lenders (or at least the required percentage thereof) amend certain
provisions of the Agreement related to CWEI’s investment in Larclay; and

 

WHEREAS, the Administrative Agent and the Lenders have agreed to do so on the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrowers, the
Guarantors, the Administrative Agent and the Lenders, hereby agree as follows:


 


SECTION 1.                      AMENDMENTS TO THE AGREEMENT.  SUBJECT TO THE
SATISFACTION OR WAIVER IN WRITING OF EACH CONDITION PRECEDENT SET FORTH IN
SECTION 3 HEREOF, AND IN RELIANCE ON THE REPRESENTATIONS, WARRANTIES, COVENANTS
AND AGREEMENTS CONTAINED IN THIS AMENDMENT, THE AGREEMENT SHALL BE AMENDED IN
THE MANNER PROVIDED IN THIS SECTION 1.


 


1.1                               AMENDED DEFINITIONS.  ARTICLE I OF THE
AGREEMENT SHALL BE AND IT HEREBY IS AMENDED BY AMENDING AND RESTATING THE
FOLLOWING DEFINITION TO READ IN ITS ENTIRETY AS FOLLOWS:

 

1

--------------------------------------------------------------------------------


 

“Consolidated Subsidiary” or “Consolidated Subsidiaries” means, for any Person,
any Subsidiary the accounts of which would be consolidated with those of such
Person in its consolidated financial statements.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of CWEI.  Notwithstanding the foregoing, so long as
Larclay does not own or operate, or control any Person that owns or operates,
any Borrowing Base Properties, the term “Subsidiary” shall not include Larclay.


 


1.2                               DELETED DEFINITIONS.  ARTICLE I OF THE
AGREEMENT SHALL BE AND IT HEREBY IS AMENDED BY DELETING THE DEFINITIONS OF
“DRILLING VENTURE”, “LARIAT” AND “RIG SUBSIDIARY”.


 


1.3                               ADDITIONAL DEFINITIONS.  ARTICLE I OF THE
AGREEMENT SHALL BE AND IT HEREBY IS AMENDED BY ADDING THE FOLLOWING DEFINITION
IN THE CORRECT ALPHABETICAL ORDER:

 

“Larclay Drilling Contract” means that certain Drilling Contract for Multiple
Rigs dated as of April 21, 2006, by and between CWEI and Larclay LP, as the same
may from time to time be amended, modified or supplemented to the extent
permitted by Section 8.18.

 

“Larclay Operating Agreement” means that certain Operating Agreement for
Drilling Rigs dated as of April 20, 2006, by and between Larclay LP and Lariat
Services, Inc., as the same may from time to time be amended, modified or
supplemented to the extent permitted by Section 8.18.

 

“Sixth Amendment Effective Date” means April 14, 2009.


 


1.4                               PERMITTED LIENS.  THE PROVISO AT THE END OF
THE DEFINITION OF “PERMITTED LIENS” SHALL BE AND IT HEREBY IS DELETED IN ITS
ENTIRETY.


 


1.5                               MATERIAL AGREEMENTS.  THE FIRST SENTENCE OF
SECTION 6.11 OF THE AGREEMENT SHALL BE AND IT HEREBY IS AMENDED IN ITS ENTIRETY
TO READ AS FOLLOWS:

 

Except for certain defaults under the Existing Credit Agreements previously
disclosed to the Administrative Agent and Lenders, neither CWEI nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect.


 


1.6                               AGGREGATE INVESTMENTS IN LARCLAY.  THE
FOLLOWING SHALL BE AND IT HEREBY IS ADDED TO THE AGREEMENT AS SECTION 6.22:

 

2

--------------------------------------------------------------------------------


 

6.22        Investments in Larclay.  As of the Sixth Amendment Effective Date,
the aggregate amount of Investments made by CWEI and any other Credit Party in
Larclay is $12,600,000.


 


1.7                               INDEBTEDNESS.  CLAUSE (XII) OF SECTION 8.11 OF
THE AGREEMENT SHALL BE AND IT HEREBY IS AMENDED IN ITS ENTIRETY TO READ AS
FOLLOWS:

 

(xii)        Indebtedness of CWEI consisting of an unsecured guarantee of
Indebtedness for borrowed money of Larclay, in an aggregate amount at any time
outstanding not to exceed the lesser of (a) $15,795,000 and (b) the maximum
committed amount of the obligations so guaranteed by CWEI in accordance with the
terms of such guarantee as in effect on the Sixth Amendment Effective Date or as
otherwise amended or modified to the extent permitted under Section 8.18.


 


1.8                               INVESTMENTS AND ACQUISITIONS.  THE FIRST
PARAGRAPH OF SECTION 8.15 OF THE AGREEMENT SHALL BE AND IT HEREBY IS AMENDED IN
ITS ENTIRETY TO READ AS FOLLOWS:

 

Investments and Acquisitions.  No Borrower will, nor will any Borrower permit
any other Credit Party to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries or Larclay), or commitments therefor, or to create any Subsidiary
or to become or remain a partner in any partnership or joint venture, or to make
any Acquisition, except:


 


1.9                               INTERCOMPANY INDEBTEDNESS.  CLAUSE (IV) OF
SECTION 8.15 OF THE AGREEMENT SHALL BE AND IT HEREBY IS AMENDED IN ITS ENTIRETY
TO READ AS FOLLOWS:

 

(iv)         Investments by any Credit Party consisting of intercompany
Indebtedness permitted under Section 8.11(v) and other Investments by any Credit
Party in any other Credit Party other than Capital Stock of any direct or
indirect parent of such Credit Party.


 


1.10                        INVESTMENTS IN LARCLAY.  CLAUSE (VIII) OF
SECTION 8.15 OF THE AGREEMENT SHALL BE AND IT HEREBY IS AMENDED IN ITS ENTIRETY
TO READ AS FOLLOWS:

 

(viii)       Investments by CWEI in Larclay made prior to the Sixth Amendment
Effective Date in an aggregate amount not exceeding $12,600,000.


 


1.11                        LARCLAY ACQUISITION.  THE FOLLOWING SHALL BE AND IT
HEREBY IS ADDED TO SECTION 8.15 OF THE AGREEMENT AS CLAUSE (XI):

 

(xi)         The Acquisition by CWEI, on or before April 15, 2009 of all of the
outstanding ownership interests of Larclay not otherwise owned by CWEI on the
Sixth Amendment Effective Date, on the terms set forth in that certain
Assignment and Assumption Agreement executed on March 13, 2009 by Lariat
Services, Inc. and CWEI, for an amount not to exceed the consideration specified
therein and without the waiver or amendment of any material provision thereof
that is not otherwise consented to by the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 


1.12                        AFFILIATES.  SECTION 8.17 OF THE AGREEMENT SHALL BE
AND IT HEREBY IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

8.17        Affiliates.  No Borrower will, nor will any Borrower permit any
other Credit Party to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except transactions not otherwise
prohibited under this Agreement or any other Loan Document made in the ordinary
course of business and pursuant to the reasonable requirements of such Credit
Party’s business and upon fair and reasonable terms no less favorable to such
Credit Party than such Credit Party would obtain in a comparable arms-length
transaction; provided that, with respect to any transaction between any Credit
Party and Larclay, except for the guarantee permitted by Section 8.11(xii), the
Larclay Operating Agreement and the Larclay Drilling Contract, such transaction
shall be subject to the prior written consent of the Required Lenders.


 


1.13                        AMENDMENTS TO MATERIAL DOCUMENTS.  SECTION 8.18 OF
THE AGREEMENT SHALL BE AND IT HEREBY IS AMENDED IN ITS ENTIRETY TO READ AS
FOLLOWS:

 

8.18        Amendments to Organizational and Other Documents.  No Borrower will,
nor will any Borrower permit any other Credit Party or Larclay to, enter into or
permit any modification or amendment of, or waive any material right or
obligation of any Person under (a) its Organizational Documents other than
amendments, modifications and waivers which will not, individually or in the
aggregate, have a Material Adverse Effect; (b) any Senior Term Credit Document
or Senior Note Document if the effect of any such modification or amendment is
to (i) increase the maximum principal amount of the Senior Term Indebtedness or
Senior Notes or rate of interest on any of the Senior Term Indebtedness or
Senior Notes (other than as a result of the imposition of a default rate of
interest in accordance with the terms of the Senior Term Credit Documents and
the Senior Note Documents), (ii) change or add any event of default or any
covenant with respect to the Senior Term Indebtedness or the Senior Note
Documents if the effect of such change or addition is to cause any one or more
of the Senior Term Credit Documents or the Senior Note Documents to be more
restrictive on any Credit Party than such Senior Term Credit Documents or such
Senior Note Documents were prior to such change or addition, (iii) change the
dates upon which payments of principal or interest on the Senior Term
Indebtedness or the Senior Note Documents are due, (iv) change any redemption or
prepayment provisions of the Senior Term Indebtedness or the Senior Note
Documents, or (v) grant any Liens in any assets or properties of any Credit
Party, other than the Liens granted to secure the Senior Term Indebtedness under
the Loan Documents; (c) the Larclay Drilling Contract; (d) the Larclay Operating
Agreement; or (e) the agreement evidencing the guarantee by CWEI of certain
obligations of Larclay permitted by Section 8.11(xii).


 


1.14                        EBITDAX LEVERAGE RATIO.  SECTION 8.22.2 OF THE
AGREEMENT SHALL BE AND IT HEREBY IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

8.22.2  EBITDAX Leverage Ratio.  CWEI will not permit the ratio, determined as
of the end of each of its Fiscal Quarters, of (i) Consolidated Funded
Indebtedness of

 

4

--------------------------------------------------------------------------------


 

CWEI and its Consolidated Subsidiaries to (ii) Consolidated EBITDAX of CWEI and
its Consolidated Subsidiaries for the then most-recently ended four Fiscal
Quarters to be greater than 3.0 to 1.0.


 


1.15                        LARCLAY.  SECTION 8.26 OF THE AGREEMENT SHALL BE AND
IT HEREBY IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

8.26.       Larclay.  CWEI shall cause Larclay to:

 

(a)          maintain its own separate books and records and bank accounts,
which are and will be, in each case, separate and apart from those of any other
Person;

 

(b)          be, and at all times hold itself out to the public as, a legal
entity separate and distinct from any other Person (including any Affiliate
thereof), maintain and utilize separate invoices and checks bearing its own name
and otherwise conduct its own business and own its own assets and correct any
known misunderstanding regarding its separate identity;

 

(c)           maintain separate financial statements showing its assets and
liabilities separate and apart from those of any other Person, not have its
assets listed on the financial statements of another and file its own tax
returns;

 

(d)          refrain from dissolving or winding up (in whole or in part);

 

(e)           refrain from commingling its funds or other assets with those of
any Affiliate or any other Person;

 

(f)            refrain from maintaining its assets in such a manner that would
make it costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate or any other Person; and

 

(g)          observe all corporate formalities.


 


1.16                        DEFAULTS UNDER OTHER LOAN DOCUMENTS.  SECTION 9.11
OF THE AGREEMENT SHALL BE AND IT HEREBY IS AMENDED IN ITS ENTIRETY TO READ AS
FOLLOWS:

 

9.11        Other Loan Documents.  The occurrence of any “default” or “event of
default”, as defined in any Loan Document (other than this Agreement) or the
breach of any of the terms or provisions of any Loan Document (other than this
Agreement), which default, event of default or breach continues beyond any
period of grace therein provided and such default, event of default or breach
continues for a period of thirty (30) days after the earlier of (i) the date any
Authorized Officer of CWEI acquires knowledge of such failure, or (ii) written
notice of such failure has been given to CWEI by the Administrative Agent or any
Lender.


 


SECTION 2.                      CONSENT AND REAFFIRMATION OF GUARANTORS.  BY
THEIR EXECUTION HEREOF, EACH GUARANTOR HEREBY (I) ACKNOWLEDGES RECEIPT OF THIS
AMENDMENT, (II) CONSENTS TO THE BORROWERS’

 

5

--------------------------------------------------------------------------------


 


EXECUTION AND DELIVERY HEREOF; (III) AGREES TO BE BOUND HEREBY; (IV) AFFIRMS
THAT NOTHING CONTAINED THEREIN SHALL MODIFY IN ANY RESPECT WHATSOEVER ITS
GUARANTY OF THE OBLIGATIONS OF THE BORROWERS TO LENDERS PURSUANT TO THE TERMS OF
ITS GUARANTY IN FAVOR OF ADMINISTRATIVE AGENT AND THE LENDERS AND (V) REAFFIRMS
THAT ITS GUARANTY IS AND SHALL CONTINUE TO REMAIN IN FULL FORCE AND EFFECT.


 


SECTION 3.                      CONDITIONS.  THE AMENDMENTS TO THE AGREEMENT
CONTAINED IN SECTION 1 OF THIS AMENDMENT SHALL BE EFFECTIVE UPON THE
SATISFACTION OF EACH OF THE CONDITIONS SET FORTH IN THIS SECTION 3.


 


3.1                               EXECUTION AND DELIVERY.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED FROM THE REQUIRED LENDERS, THE BORROWER AND THE
GUARANTORS, COUNTERPARTS (IN SUCH NUMBER AS MAY BE REQUESTED BY THE
ADMINISTRATIVE AGENT) OF THIS AMENDMENT SIGNED ON BEHALF OF SUCH PERSONS.


 


3.2                               REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF EACH BORROWER UNDER THE AGREEMENT, AS AMENDED
BY THIS AMENDMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE,
AS IF THEN MADE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
RELATE SOLELY TO AN EARLIER DATE).


 


3.3                               NO DEFAULT.  NO DEFAULT OR UNMATURED DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING.


 


3.4                               LARCLAY DRILLING CONTRACT, LARCLAY OPERATING
AGREEMENT, ASSIGNMENT AND ASSUMPTION AGREEMENT AND GUARANTEE.  CWEI SHALL HAVE
DELIVERED TO THE ADMINISTRATIVE AGENT A TRUE AND CORRECT COPY OF EACH OF (I) THE
LARCLAY DRILLING CONTRACT, (II) THE LARCLAY OPERATING AGREEMENT, (III) THE
ASSIGNMENT AND ASSUMPTION AGREEMENT EXECUTED ON MARCH 13, 2009 BY LARIAT
SERVICES, INC. AND CWEI AND (IV) THE GUARANTEE AGREEMENT EVIDENCING THE
GUARANTEE BY CWEI OF CERTAIN INDEBTEDNESS OF LARCLAY, TOGETHER WITH A
CERTIFICATE OF AN AUTHORIZED OFFICER OF CWEI CERTIFYING THAT EACH IS A TRUE,
COMPLETE AND CORRECT COPY, INCLUDING ALL AMENDMENTS THERETO THROUGH THE DATE
HEREOF.


 


3.5                               OTHER DOCUMENTS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED SUCH OTHER INSTRUMENTS AND DOCUMENTS INCIDENTAL AND
APPROPRIATE TO THE TRANSACTION PROVIDED FOR HEREIN AS THE ADMINISTRATIVE AGENT
OR ITS SPECIAL COUNSEL MAY REASONABLY REQUEST, AND ALL SUCH DOCUMENTS SHALL BE
IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


3.6                               AMENDMENT FEE.  BORROWERS SHALL HAVE PAID TO
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH LENDER FOR WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (BY FACSIMILE OR OTHERWISE) AN EXECUTED
COUNTERPART OF THIS AMENDMENT (OR A RELEASE FROM ESCROW OF AN EXECUTED
COUNTERPART OF THIS AMENDMENT PREVIOUSLY DELIVERED IN ESCROW FOR THIS AMENDMENT)
BY 3:00 P.M. (DALLAS, TEXAS TIME) ON APRIL 14, 2009 (OR SUCH LATER DATE OR TIME
AS THE ADMINISTRATIVE AGENT AND THE BORROWERS MAY AGREE), AN AMENDMENT FEE IN
THE AMOUNT SEPARATELY AGREED UPON BY BORROWERS AND ADMINISTRATIVE AGENT.


 


SECTION 4.                      REPRESENTATIONS AND WARRANTIES OF BORROWERS.  TO
INDUCE THE LENDERS TO ENTER INTO THIS AMENDMENT, THE BORROWERS HEREBY REPRESENT
AND WARRANT TO THE LENDERS AS FOLLOWS:


 


4.1                               REAFFIRMATION OF REPRESENTATIONS AND
WARRANTIES/FURTHER ASSURANCES.  AFTER GIVING EFFECT TO THE AMENDMENTS HEREIN,
EACH REPRESENTATION AND WARRANTY OF ANY BORROWER OR

 

6

--------------------------------------------------------------------------------


 


ANY GUARANTOR CONTAINED IN THE AGREEMENT OR IN ANY OF THE OTHER LOAN DOCUMENTS
IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON THE DATE HEREOF (EXCEPT TO THE
EXTENT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE).


 


4.2                               CORPORATE AUTHORITY; NO CONFLICTS.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY EACH BORROWER AND EACH GUARANTOR (TO THE
EXTENT A PARTY HERETO OR THERETO) OF THIS AMENDMENT AND ALL DOCUMENTS,
INSTRUMENTS AND AGREEMENTS CONTEMPLATED HEREIN ARE WITHIN EACH SUCH BORROWER’S
OR SUCH GUARANTOR’S CORPORATE OR OTHER ORGANIZATIONAL POWERS, HAVE BEEN DULY
AUTHORIZED BY NECESSARY ACTION, REQUIRE NO ACTION BY OR IN RESPECT OF, OR FILING
WITH, ANY COURT OR AGENCY OF GOVERNMENT AND DO NOT VIOLATE OR CONSTITUTE A
DEFAULT UNDER ANY PROVISION OF ANY APPLICABLE LAW OR OTHER AGREEMENTS BINDING
UPON ANY BORROWER OR ANY GUARANTOR OR RESULT IN THE CREATION OR IMPOSITION OF
ANY LIEN UPON ANY OF THE ASSETS OF ANY BORROWER OR ANY GUARANTOR EXCEPT FOR
PERMITTED LIENS AND OTHERWISE AS PERMITTED IN THE AGREEMENT.


 


4.3                               ENFORCEABILITY.  THIS AMENDMENT CONSTITUTES
THE VALID AND BINDING OBLIGATION OF EACH BORROWER AND EACH GUARANTOR ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS, EXCEPT AS (I) THE ENFORCEABILITY THEREOF MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING CREDITOR’S RIGHTS
GENERALLY, AND (II) THE AVAILABILITY OF EQUITABLE REMEDIES MAY BE LIMITED BY
EQUITABLE PRINCIPLES OF GENERAL APPLICATION.


 


SECTION 5.                      MISCELLANEOUS.


 


5.1                               REAFFIRMATION OF LOAN DOCUMENTS AND LIENS. 
ANY AND ALL OF THE TERMS AND PROVISIONS OF THE AGREEMENT AND THE LOAN DOCUMENTS
SHALL, EXCEPT AS AMENDED AND MODIFIED HEREBY, REMAIN IN FULL FORCE AND EFFECT. 
EACH BORROWER HEREBY AGREES THAT THE AMENDMENTS AND MODIFICATIONS HEREIN
CONTAINED SHALL IN NO MANNER AFFECT OR IMPAIR THE LIABILITIES, DUTIES AND
OBLIGATIONS OF SUCH BORROWER OR ANY GUARANTOR UNDER THE AGREEMENT AND THE OTHER
LOAN DOCUMENTS OR THE LIENS SECURING THE PAYMENT AND PERFORMANCE THEREOF.


 


5.2                               PARTIES IN INTEREST.  ALL OF THE TERMS AND
PROVISIONS OF THIS AMENDMENT SHALL BIND AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


5.3                               LEGAL EXPENSES.  THE BORROWERS HEREBY AGREE,
JOINTLY AND SEVERALLY, TO PAY ALL REASONABLE FEES AND EXPENSES OF COUNSEL TO THE
ADMINISTRATIVE AGENT INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT AND ALL RELATED
DOCUMENTS.


 


5.4                               COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE
COUNTERPARTS EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT; SIGNATURE PAGES MAY BE DETACHED FROM MULTIPLE SEPARATE
COUNTERPARTS AND ATTACHED TO A SINGLE COUNTERPART SO THAT ALL SIGNATURE
PAGES ARE PHYSICALLY ATTACHED TO THE SAME DOCUMENT.  HOWEVER, THIS AMENDMENT
SHALL BIND NO PARTY UNTIL THE BORROWERS, THE GUARANTORS, THE LENDERS (OR AT
LEAST THE REQUISITE PERCENTAGE THEREOF), AND THE ADMINISTRATIVE AGENT HAVE
EXECUTED A COUNTERPART.  DELIVERY OF PHOTOCOPIES OF THE SIGNATURE PAGES TO THIS
AMENDMENT BY FACSIMILE OR ELECTRONIC MAIL SHALL BE EFFECTIVE AS DELIVERY OF
MANUALLY EXECUTED COUNTERPARTS OF THIS AMENDMENT.

 

7

--------------------------------------------------------------------------------


 


5.5                               COMPLETE AGREEMENT.  THIS AMENDMENT, THE
AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.


 


5.6                               HEADINGS.  THE HEADINGS, CAPTIONS AND
ARRANGEMENTS USED IN THIS AMENDMENT ARE, UNLESS SPECIFIED OTHERWISE, FOR
CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO LIMIT, AMPLIFY OR MODIFY THE TERMS
OF THIS AMENDMENT, NOR AFFECT THE MEANING THEREOF.

 

[Signature Pages Follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Sixth Amendment to Amended and
Restated Credit Agreement to be duly executed as of the date first above
written.

 

 

 

BORROWERS:

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Mel G. Riggs

 

 

Mel G. Riggs, Senior Vice President

 

 

 

 

 

 

 

SOUTHWEST ROYALTIES, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Mel G. Riggs

 

 

Mel G. Riggs, Vice President

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

WARRIOR GAS CO.

 

a Texas corporation

 

 

 

 

 

 

 

By:

/s/ Mel G. Riggs

 

 

Mel G. Riggs, Vice President

 

 

 

 

 

 

 

CWEI ACQUISITIONS, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Mel G. Riggs

 

 

Mel G. Riggs, Vice President

 

 

 

 

 

 

 

ROMERE PASS ACQUISITION L.L.C.

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Mel G. Riggs

 

 

Mel G. Riggs, Vice President

 

--------------------------------------------------------------------------------


 

 

CWEI ROMERE PASS ACQUISITION CORP.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Mel G. Riggs

 

 

Mel G. Riggs, Vice President

 

 

 

 

 

 

 

BLUE HEEL COMPANY

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Mel G. Riggs

 

 

Mel G. Riggs, Vice President

 

 

 

 

 

 

 

TEX-HAL PARTNERS, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Mel G. Riggs

 

 

Mel G. Riggs, Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

(successor by merger to Bank One, N.A. (Illinois)), as Administrative Agent and
a Lender

 

 

 

 

 

 

 

By:

/s/ Kimberly A. Coil

 

Name:

Kimberly A. Coil

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND

 

as Co-Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Julia R. Franklin

 

Name:

Julia R. Franklin

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.

 

as Syndication Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Timothy Brendel

 

Name:

Timothy Brendel

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Randall Osterberg

 

Name:

Randall Osterberg

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

as Documentation Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Brian M. Malone

 

Name:

Brian M. Malone

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Courtney Kubesch

 

Name:

Courtney Kubesch

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

FORTIS CAPITAL CORP.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Scott Myatt

 

Name:

Scott Myatt

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

NATIXIS (formerly Natexis Banques Populaires)

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Donovan C. Broussard

 

Name:

Donovan C. Broussard

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Liana Tchernysheva

 

Name:

Liana Tchernysheva

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

GUARANTY BANK

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Christopher S. Prada

 

Name:

Christopher S. Prada

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

FROST BANK

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alek Zemkoski

 

Name:

Alek Zemkoski

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF TEXAS, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ J. Michael Delbridge

 

Name:

J. Michael Delbridge

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------